Exhibit 10.33

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (the “Amendment”) is made this 31st
day of December 2008 between BIOMET, INC., an Indiana corporation (“Biomet”),
and Jon Serbousek (“Executive”). All capitalized terms used herein shall have
the meanings ascribed to them in the Employment Agreement (defined below),
unless otherwise defined herein.

WHEREAS, Biomet and Executive entered into that certain Employment Agreement
dated as of March 3, 2008 (the “Employment Agreement”); and

WHEREAS, Biomet and Executive desire to amend the Employment Agreement on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Biomet and Executive hereby agree as follows:

1. Section 9(e): Termination by the Company Other Than For Cause, Death or
Disability, or by the Executive for Good Reason, Following a Change of Control.
Section 9(e)(i) of the Employment Agreement is hereby amended to delete the
final sentence of Section 9(e)(i) in its entirety and replace it with the
following:

“The total amount of the Change of Control Severance Benefit will be paid:
(1) if the Change in Control constitutes a change in control event within the
meaning of Treasury Regulation 1.409A-3(i)(5), in a lump sum as soon as
administratively practicable (but in no event later than 30 days) following the
Date of Termination or (2) if the Change of Control does not constitute a change
in control event within the meaning of Treasury Regulation 1.409A-3(i)(5), in
equal, ratable installments in accordance with the Company’s regular payroll
policies over the course of the Non-Compete Period.”

2. Miscellaneous. Except as expressly modified by this Amendment, the Employment
Agreement shall remain in full force and effect. This Amendment may be executed
in two (2) or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the undersigned have executed this First Amendment to
Employment Agreement on the date first set forth above.

 

BIOMET, INC. By:  

/s/ Bradley J. Tandy

  Bradley J. Tandy   Senior Vice President, General Counsel & Secretary
EXECUTIVE

/s/ Jon Serbousek

Name:   Jon Serbousek